Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
1. A server device comprising:
	at least one processor;
	a memory storing computer-readable instructions that, when executed by the at least one processor, cause the server device to:
		receive, from a computing device associated with a user of a home, a 	request for a customized recommendation, wherein the request comprises one or 	more parameters included in a uniform resource locator (URL) address selected 	at the computing device;
		identify, by parsing one or more databases, one or more types of 	insurance claims having costs exceeding a threshold amount for homes located 	within a predetermined distance of the home;
		generate, based on the identified one or more types of insurance claims, 	the customized recommendation, wherein the customized recommendation 	comprises one or more tips related to the home; and
		transmit, to the computing device, the customized recommendation.
	The underlined portion of the claims represent certain methods of organizing human activity, fundamental economic principles or practices, mitigating risks. The examiner’s analysis is based on a reading of the claims and the specification wherein per the background of the applicant’s specification “Given that a person's home is often one of his or her most valuable assets, it may be important to evaluate the condition of the home in general, as well as particular structural features, appliances, or the like, in order to ensure that proper maintenance is being performed, issues are addressed early, and the like.” 
	This judicial exception is not integrated into a practical application because the abstract idea wherein the claims include the implementation of the abstract idea via a server device comprising at least one processor, a memory storing computer-readable instructions, executed by the processor, a computing device associated with a user of a home, and a URL address selected at the computing device. The examiner asserts that the computer and associated elements are merely tools used to perform the abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements have been addressed above in step 2A. Per step 2B the additional elements merely perform well-understood, routine and conventional activity in the field per MPEP 2106.05(d), e.g., the computer elements merely act to receive and transmit data which is well-understood, routine and conventional per Symantec.
	The dependent claims merely narrow the abstract idea by assigning an insurance agent to the user, identifying particular types of information gathered from the databases, and identify particular parameters and tips based on location and weather associated with the home of the user.
	As a whole and in combination the claims comprise an abstract idea appended with the words apply it and the dependent claims do not cure the deficiencies of the independent claims.

The closest prior art is:

Conway - 2017/0322705 – Home services
In Para. 0051 Conway discloses:
In some examples, home services system 206 may receive data associated with the home 202 via wireless network system 214 though network/internet 204. The data may include general data associated with the home, such as age of home, building materials used in the home, whether there are fireplaces or wood stoves, type and age of appliances within the home, and the like. The data may further include neighborhood information, temporal (seasonal) data regarding the area, and claims information for similar homes in the area. Information associated with the user or owner of the home may also be received by the system 206. Data may also include data from various sensors in the home which may transmit the data in real-time such as sensors 212 in or near furnaces, water heaters, air conditioners, smoke detectors, carbon monoxide detectors, security systems, and various appliances. Such sensors 212 may be any suitable sensors for a device, for example, furnace sensors may include a flame sensor, carbon monoxide sensor, low fuel level sensor, ignitor sensor, and temperature sensor, or water heater sensors may include a flame sensor, ignitor sensor, leak sensor, and temperature sensor. For example, the sensor may provide data of flame status, carbon monoxide count, fuel level, ignitor status, and temperature reading. Accordingly, the home services system 206 may determine, based on the received information including sensor data, recommended services or products for the home. For example, a service may be to clean a flame sensor. The services may be based on features particular to the home (e.g., age, type of materials used, etc.) as well as aggregated data for similar structures or similar systems (e.g., insurance claim data).

	Conway does not disclose receiving a request for a customized recommendation. The system of Conway appears to transmit and receive data about the home automatically. Conway also does not disclose the request comprising one or more parameters included in a URL address selected at the computing device.
	Additionally, Conway does not disclose insurance claims having costs exceeding a threshold amount for homes located within a predetermined distance of the home.

Siekman – 2011/0270773 – Home maintenance recommendation tool
Abstract:
Embodiments of the present invention provide a home maintenance recommendation tool that is incorporated into a user's online financial account. The home maintenance recommendation tool, generally provides a user the ability to review, edit, submit, and track home maintenance repairs needed on the one or more properties owned by the user. The home maintenance recommendation tool receives information related to repairs that the property might need through information that is captured when the mortgage is originated, purchased, or serviced, or through purchases made by the user at a business using certain financial accounts. The home maintenance recommendation tool also provides the user the ability to search, identify, receive, and purchase products and services needed to make the suggested repairs through businesses that are strategic partners with the financial institution using the user's online financial account.

Similarly, Siekman does not disclose the particulars of the claimed subject matter although it seeks to address the same issues of providing recommendations to address risks associated with the home.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694